Citation Nr: 0119278	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





REMAND

The veteran served on active duty from November 1963 to 
November 1973.  He also had active and inactive duty for 
training in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1999, the veteran's claim was 
transferred to the Roanoke, Virginia RO due to the veteran's 
change of address.  

In April 2001 a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2000).  At that hearing he was not accompanied by 
a representative but represented himself.  His claims file 
contains a designation of a New Jersey state/county agency as 
his representative.  Since he no longer resides in New 
Jersey, he should be advised that they no longer represent 
him, but that he is free to designate another representative, 
if he so desires.  

The veteran claims that he aborted a bombing mission over 
Hanoi during active duty and that he felt as a result of 
this, he "dropped the ball" and thereafter, he experienced 
a change in his personality.  

A psychological evaluation by Walter Florek, Ph.D., dated in 
February 1998, was submitted in support of the veteran's 
claim.  Dr. Florek indicated that the veteran was in receipt 
of Social Security Administration (SSA) disability benefits.  
Development for pertinent records from that agency is 
indicated.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

In a January 2001 authorization and consent to release 
information form, the veteran indicated that from 
October 1978 to April 1999, he was under the care of the VA 
on an outpatient and inpatient basis.  VA medical records to 
January 1998 are associated with the claims folder.  Reports 
of VA psychiatric treatment may contain information pertinent 
to the issue at hand and are constructively of record.  

Further, Dr. Floreck's February 1998 evaluation indicated 
that within a reasonable degree of psychological certainty, 
the veteran's psychiatric problems began with the 
December 1972 bombing incident discussed by the veteran.  He 
also indicated that the veteran participated in a series of 
psychotherapy sessions through a program provided to veterans 
by the New Jersey Department of Defense and Military Affairs.  
In addition, since there is both positive and negative 
evidence regarding the veteran's claim, a VA examination to 
clarify medical questions is indicated.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board notes that this appeal is the denial of an attempt 
to reopen the veteran's claim of service connection.  Most 
development sought below is indicated even before the matter 
of reopening is addressed; the remaining development ordered 
is to forestall the possibility of further remand.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from SSA  
photocopies of any medical records 
reviewed in conjunction with their 
decision granting the appellant 
disability benefits.

2.  The RO should obtain all of the 
veteran's VA psychiatric treatment 
records from 1998 to the present.  

3.  The RO should ask the veteran to 
identify all sources of private 
psychiatric treatment he has received 
since 1998, and obtain copies of reports 
of all such treatment, specifically 
including from the New Jersey Department 
of Defense and Military Affairs. 

4.  The veteran should be scheduled for a VA 
psychiatric examination to determine the 
etiology of his psychiatric disability.  His 
claims folder must be reviewed by the 
examiner in conjunction with the examination.  
The examiner should specify whether it is at 
least as likely as not that the veteran's 
current psychiatric disability began in/is 
the result of service.  The examiner should 
explain the rationale for all opinions given.  

5.  The RO should ensure that all of the 
above-ordered development is completed.  
The RO should also ensure that all 
notification and development action 
required by the VCAA is completed.  

6.  The RO should then readjudicate the 
issue at hand.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


